DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/6/2022 and 5/18/2022 have been considered by the examiner.

Withdrawn Rejections and Response to Arguments regarding rejections under 35 U.S.C. 112
	All rejections of claims 11 and 12 are withdrawn in view of Applicant’s cancelation of these claims.
Applicant’s arguments filed 4/6/2022 (hereafter, “Remarks”) have been fully considered and are addressed as follows.
All previously issued rejections under 35 U.S.C. 112(b) are withdrawn in view of Applicant’s amendments to claim 5 in combination with Applicant’s persuasive argument that, essentially, the claims are broad but not indefinite.

Modified Rejections as Necessitated by Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 13, and 14 are rejected under 35 U.S.C. 103 as being obvious over Kim et al. (“Preparation and in Vivo Evaluation of a Dutasteride-Loaded Solid-Supersaturatable Self-Microemulsifying Drug Delivery System”, Int. J. Mol. Sci. 2015, 16, 10821-10833; doi: 10.3390/ijms 160510821, hereafter “Kim”, cited by Applicant in IDS filed 2/27/2020) in view of “Monsuur” (US 2015/0366805).  No new references cited.
The instant claims are drawn to a solid preparation comprising a self-emulsifying composition comprising dutasteride, oil, and a surfactant, as well as a porous excipient which has pores accommodating the self-emulsifying composition formed in a surface thereof and which is coated with a coating agent, as further specified in the claims, and a method of manufacturing said preparation product.  
Kim teaches a self-microemulsifying drug delivery system (SMEDDS) using hydrophilic additives with high oral bioavailability wherein the system comprises dutasteride-loaded SMEDDS on Aerosil 200 colloidal silica (see abstract, in particular).  Kim’s SMEDDS includes oil, surfactant and/or cosolvent in combination with an active agent (see page 10822 second paragraph, first sentence). Polyethylene glycol may be included (see 10823, “Results and Discussion” section) as a hydrophilic (“water-soluble”) additive (limitation of claim 2), and Kim additionally teaches the state of the art wherein the following components are desirably additionally included in a self-emulsifying system: mono-di-glycerides of caprylic/capric acid (see page 10829, first paragraph)(limitation claim 4) and a polyoxyl castor oil component (see 10829 first line)(limitation of claim 5) and an adsorbent magnesium aluminometasilicate equivalent to the Aerosil 200 enumerated above (see 10822, second paragraph)(limitation of claims 6 and 13) and butylated hydroxytoluene (see 10922, line 4)(limitation of claim 7).  Kim teaches specific manufacturing of solid SMEDDS microparticles in an emulsion of 37.5 nanometers for instance (see 10824, second full paragraph) with a size distribution which appears to be the same or substantially the same or overlapping with the instantly claimed range on account of the analogous method of making and components (see page 10824)(limitations of claims 3 and 10).  Kim specifies particles which are solid (see Table 1 for instance) and further specifies the addition of HPMC to the solid SMEDDS which appears to be a method of manufacturing which is the same or substantially the same as claimed and functioning as a pore coating as further specified in claims 9 and 14 according to the method of making (see abstract, in particular)(limitation of claim 10).  Further regarding the newly recited “wherein the porous excipient coated with the coating agent comprises 20 to 130 parts by weight of the porous excipient and 5 to 55 parts by weight of the coating agent” at least as in claim 1 as amended, Kim’s formulation ratios (i.e., SMEDDS: Aerosil 200: HPMC) described in Table 1 lie within the claimed range of ratios.  
	Kim does not specify tablet products in particular.  Monsuur teaches biologically active ingredient loaded compositions comprising a porous material and a biologically active ingredient (see abstract, in particular).  Monsuur teaches the state of the art with regard to SMEDDS (See [0007] and [0008]) and indicates that dutasteride is among the exemplary active agents (see [0111]).  Monsuur teaches tablets including solid and semisolid dosage forms as equivalent to capsules and desirably useful for the carriers and active agents disclosed (see [0122]).  
	Kim and Monsuur are both directed to oral formulations of dutasteride and methods of making them.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to formulate Kim’s oral products (i.e., capsules) as tablets as suggested by Monsuur.  One would have been motivated to do so based on Monsuur’s teaching of tablets as equivalently acceptable oral delivery vehicle products specifically for formulations including those for the delivery of an active agent such as dutasteride.  Additionally, the aforementioned teachings appear to teach the stepwise manufacturing and obtaining steps as detailed in the method claim 10.
Further still, further regarding the precise ratio newly recited in claim 1 as addressed above as well as the “obtained by” product by process language further described at least in the last four lines of claim 1 as amended, it appears that Kim teaches components in a same or similar formulation in amounts included by or at least overlapping with the claimed amounts and further, Monsuur provides rationale for optimizing the excipient: coating presence in order to control and, more specifically, to delay the release of the composition/SMEDDS formulation for improved controlled release properties.  See [0140] of Monsuur at Example 1 where Monsuur specifies that a subsequent drying step controls formation of pore volume which therefore reasonably would have been expected to result in a porous excipient having delayed release of self-emulsifying composition further in accordance with Monsuur’s teaching at paragraph [0134] where he specifies that the controlled (i.e., “delayed” as in the instant claims) release may be tuned by coating the compositions with a suitable polymer to achieve the desired mixed release pattern which may include not only an immediate but also a sustained release feature.  
Moreover, regarding the relative amounts of components recited in the claims in terms of “parts by weight”, it is the examiner’s position that in the instant case, the prior art teaches the same or substantially the same or overlapping ranges in a formulation useful for the very same purpose such that no criticality of the claimed amounts is apparent.  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments regarding rejections under 35 U.S.C. 103
All rejections of claims 11 and 12 are withdrawn in view of Applicant’s cancelation of these claims.  
Applicant’s arguments filed 4/6/2022 (hereafter, “Remarks”) have been fully considered and are addressed as follows.  Starting on page 8 of Remarks, Applicant argues that the manufacturing step of the self-emulsifying composition and the obtaining step of the coated porous excipient are each independent steps. On pages 8 and 9, Applicant’s table compares the instant application with the primary reference.
In reply, Applicant’s argument has been fully considered, but, in the instant case, is not persuasive since the combination of cited references appear to reasonably teach a structure including all claimed components as well as a tunability of the porous excipient in order to control (i.e., delay) release properties of the final product.  Accordingly, the product by process language does not appear to distinguish the instant invention from what was known in the art.  In accordance with the combined references considered for what they teach as a whole, it is the examiner’s position that the preponderance of evidence supports a case of obviousness in view of both the structural and functional components recited in the instant claims.
Applicant subsequently argues on pages 9 and 10 of Remarks that “when the self-emulsifying composition, the porous excipient, and the coating agent….it cannot prevent the self-emulsifying composition from being accommodated in micropores before the coating agent blocks the micropores of the porous excipient”.  Applicant concludes that therefore Kim teaches a distinguishable product from the claimed invention.  As to the new product-by-process language, this is addressed below in the modified grounds of rejection as necessitated by amendment.  In short, it is the examiner’s position that the combination of references teaches the structural components instantly claimed and further supplies rationale for the functional modification of a product indistinguishable from one created according to the process newly recited at least in claim 1.  Moreover, arguments of counsel cannot take the place of evidence in the record, and the assertion that a coating agent blocks micropores appears to contradict the teachings of the secondary reference which essentially teaches tunability for controlled release as newly addressed herein as necessitated by amendment.
On page 11 of Remarks, Applicant asserts “remarkably superior bioavailability” of the instant invention.  In reply, Applicant’s argument has been considered but is not persuasive since evidence of practical and statistical significance as outlined in Table 7 (see page11 of Remarks) has not been presented.  Applicant’s calculation arriving at an alleged unexpected improvement of “about 26.6%” is not persuasive since it does not account for the deviation further noted in Table 7 and accordingly does not constitute evidence of practical and statistical significance.
On page 12 of Remarks, Applicant asserts an improved AUC as an indicator of improved bioavailability and concludes these are “truly unexpected results”, however the comparison is unclear and does not appear to include a control experiment, therefore the assertion is unpersuasive.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617